
	

114 HRES 409 IH: Amending the Rules of the House of Representatives to exclude certain organizations from the definition of earmark.
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 409
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Fattah submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of Representatives to exclude certain organizations from the
			 definition of earmark.
	
	
 That clause 9(e) of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following:
			
 Such term shall not include a provision or report language providing, authorizing or recommending any such specific amount to an entity that is—(1)a non-profit corporation that is (or has any subsidiary that is) a federally chartered corporation; and
 (2)determined by the chair, in consultation with the ranking member, of the Committee on Appropriations to have main focus on character development, mentoring, education, or training of individuals who have not attained 19 years of age.
				.
		
